           Case 1:18-cv-00637-RP Document 89 Filed 01/03/19 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

DEFENSE DISTRIBUTED and SECOND                        §
AMENDMENT FOUNDATION, INC.,                           §
                                                      §
                 Plaintiffs,                          §
                                                      §
v.                                                    §             1:18-CV-637-RP
                                                      §
GURBIR GREWAL, in his official capacity               §
as New Jersey Attorney General,                       §
MICHAEL FEUER, in his official capacity               §
as Los Angeles City Attorney, et al.,                 §
                                                      §
                 Defendants.                          §

                                                  ORDER

        Before the Court is Defendant Michael Feuer’s request for judicial notice. (Dkt. 77).

Pursuant to Federal Rule of Evidence 201, Defendant Feuer requests that the Court take judicial

notice of (1) the preliminary injunction issued by the U.S. District Court for the Western District of

Washington on August 27, 2018 in the matter of State of Washington, et al., v. U.S. Dept. of State, et al.,

Case No. C18-1115RSL; (2) this Court’s denial of a motion to intervene on July 27, 2018 in the

matter of Defense Distributed, et al., v. U.S. Dept. of State, et al., Case No. 1:15-CV-372-RP; and (3) this

Court’s order dismissing with prejudice the matter of Defense Distributed, et al., v. U.S. Dept. of State, et

al., Case No. 1:15-CV-372-RP, on July 30, 2018. (Dkt. 77, at 1–2). Plaintiffs did not file any briefing

in opposition to this request.

        Federal Rule of Evidence 201(b) permits courts to take judicial notice of facts that are not

subject to “reasonable dispute” because their accuracy “can be accurately and readily determined

from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Accordingly,

courts “may take judicial notice of another court’s judicial action” because “the fact that a judicial

action was taken is indisputable and is therefore amenable to judicial notice.” Sepulvado v. Jindal, 739
           Case 1:18-cv-00637-RP Document 89 Filed 01/03/19 Page 2 of 2



F.3d 716, 719 n.3 (5th Cir. 2013) (quoting Gray ex rel. Rudd v. Beverly Enters.-Miss., Inc., 390 F.3d 400,

408 n.7 (5th Cir. 2004)). The Court will therefore take notice of these judicial actions identified in

Defendant Feuer’s request for judicial notice.

        Accordingly, it is ORDERED that Defendant Feuer’s request for judicial notice, (Dkt. 77),

is GRANTED.

        SIGNED on January 3, 2019.




                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                     2
